247 F.2d 103
Dewey MOORE, Appellant,v.UNITED STATES of America, Appellee.
No. 13649.
United States Court of Appeals District of Columbia Circuit.
Argued June 6, 1957.
Decided June 28, 1957.
Petition for Rehearing Denied September 11, 1957.

Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, District Judge.
William B. Bryant, Washington, D. C., with whom William C. Gardner and Joseph C. Waddy, Washington, D. C., were on the brief, for appellant.
Nathan J. Paulson, Asst. U. S. Atty., with whom Oliver Gasch, U. S. Atty., and Lewis Carroll and Carl W. Belcher, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction for giving money to a policeman with intent to influence his official action. D.C.Code 1951, § 22-704. We find no error.


2
Affirmed.